Citation Nr: 1445336	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  09-21 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of nonservice-connected (NSC) pension benefits in the amount of $14,674.67.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel

INTRODUCTION

The Veteran served on active duty from October 1971 to October 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania, which denied a waiver of overpayment for NSC pension benefits in the amount of $14, 674.67.  

In August 2014, the Veteran testified before the undersigned at a travel board hearing.  A copy of the transcript has been associated with the claims file.  The Veteran also submitted additional evidence at his hearing, but in an August 2014 statement, he waived initial RO consideration of the newly submitted evidence, and the Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2013).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents are potentially relevant to the issue on appeal.  Thus, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After review of the claims file, the Board finds that additional development is needed prior to further disposition of the claim.  

The Board notes that the issue on appeal arose because of an overpayment of NSC pension benefits in the amount of $14,674.67 that occurred when the Veteran received NSC pension benefits while he was incarcerated starting on July 10, 2007.  The Veteran's pension benefits were terminated on September 8, 2007, which was the 61st day of incarceration following conviction.  He was paroled on December 15, 2008.  However, the record reflects that subsequently, another overpayment of NSC pension benefits in the amount of $10,129.00 occurred when VA adjusted the Veteran's monthly pension benefits after receiving information that the Veteran had been in receipt of Social Security Administration (SSA) benefits since March 2013.  At his August 2014 travel board hearing, the Veteran testified that VA had taken $140 out of his monthly pension checks until he had paid off his debt, but it was unclear which debt he had been referencing.  It is unclear to the Board whether the Veteran now has two separate debts that are unrelated or whether his original debt of $14,674.67 that arose due to his incarceration has been combined with his current debt of $10,129.00 that arose due to his receipt of SSA benefits, or whether the $14,674.67 debt has been eliminated altogether and the only debt is the $10,129.00.  Therefore, the claims file must be annotated by an accurate and updated accounting of the creation of the overpayment currently at issue in this appeal, to include any payments made by the Veteran towards eliminating his debt.  An explanation of the figures used in the accounting would be very helpful in adjudicating the Veteran's claim of whether a waiver of overpayment is warranted.  

The Board also notes that upon review of the Veteran's entire claims file, including the Virtual VA claims file, it appears that there is an outstanding relevant document that has not yet been associated with the claims file.  Specifically, during the August 2014 hearing, the Veteran's representative indicated that the Veteran had filled out a current Financial Status Report detailing his monthly expenses, as well as his monthly pension and SSA income, and that this financial report revealed that the Veteran had negative income every month because his expenses exceeded his income.  However, it appears that the second page of the Financial Status Report was not faxed over to be associated with the claims file.  As a current Financial Status Report may have bearing on the issue of waiver of overpayment, on remand, the RO/AMC should either obtain the outstanding Financial Status Report and associate it with the claims file or obtain a current Financial Status Report from the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Associate any outstanding document located at the RO/AMC with the Veteran's claims file, to include the Veteran's August 2014 Financial Status Report.  If this document is unavailable, then the Veteran should be requested to complete VA Form 5655 (Financial Status Report), listing his monthly income, monthly expenses, assets, and debts, and include any supporting evidence and/or records.

2.  Annotate the claims file with an updated accounting of the overpayment at issue in this appeal.  The accounting should include the amount of overpayment for each month since September 8, 2007, any payments made by the Veteran towards eliminating his debt, and an explanation of the figures used.        

3.  After the development requested above, and any additional development deemed necessary has been completed to the extent possible, the record should be reviewed and the claim readjudicated.  If the benefits sought on appeal are denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order. 
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



